                                                dSDC SUiN
                                                DOCUMENT
UNITED STATES DISTRICT COURT                    ELECTRON!CALL Y F1LED
SOUTHERN DISTRICT OF NEW YORK                   DOC#            '.3     -··-
                                                D,\ TE FILED: _,l::J~~j.15_
FIRST CAPITAL REAL ESTATE
INVESTMENTS, LLC,
                                              18cv2013 (JGK)
                        Petitioner,
                                              ORDER
              - against -

SDDCO BROKERAGE ADVISORS, LLC et
al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The motions for a conference and for post-judgment

discovery (Docket Nos. 46 and 49) are denied without prejudice

as moot. The Court has referred the case to Magistrate Judge Fox

for non-dispositive post-judgment proceedings and the Magistrate

Judge subsequently set deadlines for discovery motions which

have been filed.

     The Clerk is directed to close Docket Nos. 46 and 49.

SO ORDERED.

Dated:    New York, New York
          January 11, 2020

                                      United States District Judge
